November 26, 1958   i----...
                                                  4kd!..4
                                                    -.-"-.,,--
                                                            -_ _...-.-


Honorable Erice Daniel          Opinion No. WW-526
Governor of Texas
Capitol Station                 Re:   Is the Texas Employment
Austin, Texas                         Commission authorized to
                                      purchase a tract of land
Mr. S. Perry Brown                    ,underSection 26 of the
Chairman and                          TexasUnemployment Com-
     Executive Director               pensation Act, or must
Texas Employment                      it be purchased by the
     Commission                       Governor or with his ap-
Austin, Texas                         proval under~Article 5240,
                                      Vernon's Civil Statutes?
Dear Governor Daniel and Colonel Brown:
            Yo,uhave requested jointly an opinion on the
following question:
           "Is the Commission authorized to purchase
           this tract of land under Section 26 of the
           Texas Unemployment Compensation Act or
           must it be purchased by the Govcrnor or ~,
           with his approval under Article 52407"
            The facts upon which this question is based are
stated in your request as follows:
                     "Under authority of the above
           statute, the Commission recently entered
           into a contract for the purchase of ,ccr-
           tain land in Beaumont, Texas, to hc used
           as a site for the construction of a district
           and local office building by the Commission.
           After title had been approved by the:o;ficc
           of the Attorney General, the Comptroller
           declined to iesue a warrant in paymi:nt
           of the purchase price of said land, until
           further clarification of the following
           paragraph from Attorney General's Opinion
           No. WW-119 dated May 15, 1957:
                                         .         -   ..




Honorable Price Daniel and Mr. S. Perry Brown,page 2     (WW-526)



                      "'Therefore, under Art. 5243,
            V.C.S., the Employment Commission:may
            select a site and negotiate with the
            owner. However, the power to purchase
            rests exclusively with the Governor and
            the Employment Commission cannot bind
            the State on any land purchase contract.'"

            Subdivision (a) of Article 52215-9, Vernon's
Civil Statutes, provides as follows:
                      "(a) Duties and Powers of Com-
            mission: It shall be the duty of the
            Commiss~ionto administer this Act; and
            it shall have power and authority to
            adopt, amend, or rescind such rules and
            regulations, to employ such persons, ,make
            such expenditures, require such reports,
            make such investigations, and take such
            other action as it deems necessary or
            suitable to that end.   Such rules and
            regulations shall be effective upon
            publication In the manner, not incon-,
            sistent with the provisions of this
            Act, which the Commission shall pre-
            scribe. . . . "(Emphasis added)
            Article 5221b-22a, Vernon's Civil Statutes, es-
tablishing the "Unemployment Compensation Special Adminis-
tration Fund" provides as follows:
                     "There is hereby established as
           a special fund, separate and apart from
           all public moneys or funds of this State,
           an Unemployment Compensation Special
           Administration Fund which may be used
           by the Commission for the purposes of
           paying costs of the administration
           of this Act includinp the costs of
           construction and purchase of buildings
           and land necessary in such administration. . . .'
           (Emphasis added)
            Article 5221b-9 prescribes the powers and duties
of the Commission, and Article 5221b-22a states the purposes
for which the Unemployment Compensation Special Administration
Fund may be expended. Among the duties of the Commission is
the administration of the Act, which includes the provisions
Honorable Price Daniel and Mr. S. Perry Brown,page 3.   (Ww-526)


of Article 5221b-22a and to make such expenditures and to
take action as it'deems necessary to carry ol.lt
                                               -,ke,fIc;--~t4.>:'.s
of the Commission. The Legislature,  in Arti;:le5221&22a,
recognizes that one of the functions of the Commission is
the construction and purchase of buildings and land necessary
to the administration, and it states that money may be ex-
pended for the purchase of land and construction of buildings.
Therefore, you are advised that the Texas Employment Com-
mission is specifically authorized to purchase land.
              Article 5240, Vernon's Civil Statutes, provides
as follows:
                        'When any land shall be required
              by the State for any character of public
              use, the Governor is authorized to pur-
              chase said land, or the right to the use
              thereof, for such purpose; or, failing to
              agree with the owner on the price therefor,
              such land may be condemned for such public
              use in the name of this State. Upon the
              direction of the Governor, proceedings
              shall be instituted against the owner of
              the land by the Attorney General or under
              his direction by the district or county
              attorney. Should the award of damages
              in the opinion of the Governor be exces-
              sive, such award shall not be paid but the
              State shall pay the costs of thf:proceedings
              and no further action shall be taken."
            In construing the provisions of Article 5240,
this office held in Opinion WW-119 that under the language
of the hypothetical appropriation to the Texas Employment
Commission, the Governor is authorized to purchase land
for the headquarters of the Texas Employment Commission,
stating:
                        "There is nothing in the language
              used in the above assumed appropriation
              act which would indicate anything other than
              that the land is to be acquired under the
              general authority of Article 5240, V.C.S.
              The word 'purchased' as used in the as-
              sumed appropriation act is not a restriction
              on the way the land should be acquired, but
              merely indicates that the sum thus approp-
              riated would be used to pay for the land
              needed, whether the land is acquired through
              voluntary or involuntary salt.
                                                          -._~
                                            .,
                                                                 .   .
                                                 ‘.
                                                      .




Honorable Price Daniel and Mr. S. Perry Brown,page 4.(wW-526)


                     "Therefore, under Art. 5240,
           V.C.S., the Employment Commission may
           select a site and negotiate with the owner.
           However, the power to purchase rests ex-
           clusively with the Governor and the Em-
           ployment Commission cannot bind the State
           on any land purchase contract." (Emphasis
           added)
            As pointed out above, the Texas Employment
Commission is authorized by the express provisions of
Article 522113-gand 5221b-22a, to purchase land.
Therefore, the power of the Commission to purchase
land under Article 5240, is not exclusive. You are I;:
therefore advised that the Commission is authorized to
purchase the tract:;ofland in question. Under the
provisions of Article 5221b-9 and~5221b-22a, such pur-
chase is not required to be approved by the Governor,
and Attorney General's Opinion No. m-119 is modified
accordingly.
                          SUMMARY
     The Texas.,kmploymentCommission is authorized to per-
     chase l&d under the provisions of Article 5221b-9
     and ,,~'$$Z!'lb-22a,
                    which purchase need not be approved
     by the Governor of Texas.
                           Yours very truly,
                           WILL WILSON
                           Attorney General of Texas
JR/jl/ci
                                     ~.~H   o%t$&
APPROVED                   BY
OPINION ZOMMITTEE               A@ John Reeves
                                   Assistant
Gco. P. ?lackburn, Chairman
Arthur Sandlin
Wallace FinfroCk
REVIEWED FOR THE ATTORNEY GENERAL
BY:
      W. V. Geppert